KAREN R. BAKER, Justice. | iThis is an appeal from a denial of a petition for a writ of habeas corpus. Appellant Kuntrell Jackson was convicted of capital murder and aggravated robbery by a jury in Mississippi County Circuit Court on July 19, 2003. After the jury rendered a verdict, the trial court sentenced Jackson to life imprisonment without the possibility of parole. We affirmed. Jackson v. State, 359 Ark. 87, 194 S.W.3d 757 (2004). Jackson did not file a petition for postconviction relief. On January 8, 2008, Jackson filed a petition seeking a writ of habeas corpus in the Jefferson County Circuit Court. The State moved to dismiss the petition. After a hearing, the State’s motion to dismiss was granted. In its order dismissing appellant’s petition for writ of habeas corpus, the circuit court found that Jackson failed to demonstrate that his commitment was facially invalid or that the Mississippi County Circuit Court lacked | ¿jurisdiction to sentence him to life imprisonment without the possibility of parole. This appeal followed. Jackson’s argument on appeal is that the circuit court erred in denying his petition because it lacked lawful authority to impose the sentence of life imprisonment without the possibility of parole for an offense committed when Jackson was fourteen years old. Jackson specifically argues that the Eighth and Fourteenth Amendments to the United States Constitution and article 2, sections 8 and 9 of the Arkansas Constitution prohibit the mandatory sentencing of children fourteen years of age and younger to life without the possibility of parole. We find no error and affirm.  A writ of habeas corpus will only lie where the commitment is invalid on its face or where the court authorizing the commitment lacked jurisdiction. Flowers v. Norris, 347 Ark. 760, 68 S.W.3d 289 (2002); McKinnon v. Norris, 366 Ark. 404, 231 S.W.3d 725 (2006) (per curiam). The writ may be granted where a petitioner pleads either facial invalidity or lack of jurisdiction and makes a “showing, by affidavit or other evidence, [of] probable cause to believe” he is so detained. See Ark. Code Ann. § 16-112-103 (Repl.2006). This court has recognized that detention for an illegal period of time is precisely what a writ of habeas corpus is designed to correct. See Bangs v. State, 310 Ark. 235, 835 S.W.2d 294 (1992); see also Friend v. Norris, 364 Ark. 315, 219 S.W.3d 123 (2005) (per curiam); Meny v. Norris, 340 Ark. 418, 13 S.W.3d 143 (2000) (per curiam). Jackson argues that his sentence is unusual, excessive, and in violation of his rights | sunder the Eighth and Fourteenth Amendments of the U.S. Constitution, as well as article 2, sections 8 and 9 of the Arkansas Constitution. Jackson correctly notes that a sentence of life imprisonment without the possibility of parole is the penultimate punishment under Arkansas law, exceeded only by the death penalty. For capital offenses, the legislature has proscribed only these two punishments. See Ark.Code Ann. § 5-4-615 (Repl.1997).  In Arkansas, sentencing is entirely a matter of statute, and this court defers to the legislature in all matters related to sentencing. See Ark.Code Ann. § 5^1-104(a) (Repl.1997); State v. Britt, 368 Ark. 273, 244 S.W.3d 665 (2006). Where the law does not authorize the particular sentence pronounced by a trial court, the sentence is unauthorized and illegal, and the case must be reversed and remanded; however, if a sentence is within the limits set by the legislature, it is legal. State v. Joslin, 364 Ark. 545, 222 S.W.3d 168 (2006); Porter v. State, 281 Ark. 277, 663 S.W.2d 723 (1984). We have specifically rejected the claim that a sentence of life imprisonment without parole violates the Eighth Amendment of the United States Constitution’s prohibition against cruel or unusual punishment and stated that such a sentence is not unconstitutionally excessive when it is within the statutory bounds. See Dyas v. State, 260 Ark. 303, 539 S.W.2d 251 (1976).  This court has held that if the sentence fixed by the trial court is within legislative limits, we are not free to reduce it even though we might consider it to be unduly harsh, with three extremely narrow exceptions: (1) where the punishment resulted from passion or prejudice; (2) where it was a clear abuse of the jury’s discretion; or (3) where it was so wholly 14disproportionate to the nature of the offense so as to shock the moral sense of the community. Bunch v. State, 344 Ark. 730, 43 S.W.3d 132 (2001). Jn Bunch, .the court concluded that none of the three exceptions applied where the life-imprisonment punishment was mandated by the legislature and had been determined by the Supreme Court in Harmelin v. Michigan, 501 U.S, 957, 111 S.Ct. 2680, 115 L.Ed.2d 836 (1991), as not violative of the Eighth Amendment. Id. Likewise, in the instant case, the sentencing court imposed a sentence of life imprisonment without parole, which is the sentence mandated by the legislature and one that we have determined to be constitutional when imposed within the statutory bounds. Jackson also contends that dismissing his petition was erroneous because his sentence violated his federal constitutional rights pursuant to Roper v. Simmons, 543 U.S. 551, 125 S.Ct. 1183, 161 L.Ed.2d 1 (2005), as extended by the Supreme Court last year to cases with juvenile defendants involving a sentence of life imprisonment without the possibility of parole for nonho-micide crimes by Graham v. Florida, — U.S.-, 130 S.Ct. 2011, 176 L.Ed.2d 825 (2010). In Roper, the Court held that execution of criminal defendants who are juveniles at the time the crime was committed is prohibited by the Eighth and Fourteenth Amendments, but clearly limited its holding to death-penalty cases involving juveniles: “Because the death penalty is the most severe punishment, the Eighth Amendment applies to it with special force.” Roper, 543 U.S. at 568, 125 S.Ct. 1183. The Court expressly noted that although the execution of a juvenile is impermissible under the Eighth and Fourteenth Amendments, sentencing a juvenile to life imprisonment is not. Id. at 578-79, 125 S.Ct. 1183. The Supreme Court’s decision in Graham marked the first time the Court elected to | ^extend a categorical ban on a particular type of punishment in a case that did not involve the death penalty. The Court in Graham employed a categorical analysis in reaching its conclusion that sentencing juveniles to life imprisonment without parole was excessive for nonhomi-cide offenses; however, the Court limited its ban to nonhomicide crimes. Graham, 130 S.Ct. at 2030. In reaching its conclusion, the Court specifically acknowledged this distinction between homicide and non-homicide offenses, noting that “[tjhere is a line ‘between homicide and other serious violent offenses against the individual.’ ” Id. at 2027 (quoting Kennedy v. Louisiana, 554 U.S. 407, 438, 128 S.Ct. 2641, 171 L.Ed.2d 525 (2008)). The Court’s holdings in Roper and Graham are very narrowly tailored to death-penalty cases involving a juvenile and life-imprisonment-without-parole cases for nonhomicide offenses involving a juvenile. We decline to extend the Court’s bans to homicide cases involving a juvenile where the death penalty is not at issue. Jackson has failed to allege or show that the original commitment was invalid on its face or that the original sentencing court lacked jurisdiction to enter the sentence. We hold that the circuit court’s dismissal of the petition for writ of habeas corpus was not clearly erroneous. Affirmed. BROWN, J., concurs. CORBIN, J., and DANIELSON, J., dissent.